Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2019

                                       No. 04-19-00540-CR

                                       Leroy HARRIS, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0834-CR-C
                            Honorable William Old, Judge Presiding


                                          ORDER

        The trial court’s certifications in these companion appeals state: “[T]his criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s records contain written
plea bargains, and the punishments assessed did not exceed the punishments recommended by
the prosecutors and agreed to by the defendant; therefore, the trial court’s certifications
accurately reflect that these criminal cases are plea-bargain cases. See TEX. R. APP. P. 25.2(a)(2).
Rule 25.2(d) of the Texas Rules of Appellate Procedure provides: “The appeal must be dismissed
if a certification that shows the defendant has the right of appeal has not been made part of the
record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that these appeals
will be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless
appellant causes amended trial court certifications to be filed within ten (10) days of the date of
this order showing appellant has the right of appeal in each case. See TEX. R. APP. P. 25.2(d),
37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are
SUSPENDED pending our resolution of the certification issue.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court